                 Case 2:17-cv-01731-TSZ Document 62 Filed 12/20/18 Page 1 of 3



 1

 2

 3

 4                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 5                                     AT SEATTLE

 6       STRIKE 3 HOLDINGS, LLC,

 7                             Plaintiff,
                                                            C17-1731 TSZ
 8          v.
                                                            MINUTE ORDER
 9       JOHN DOE (73.225.38.130),

10                             Defendant.

11        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
12
         (1)    Having reviewed the parties’ Joint Status Report, docket no. 61, the Court
13 SETS the following dates and deadlines:

14
             JURY/BENCH TRIAL DATE (2-3 days)                           September 30, 2019
15
             Disclosure of expert testimony                             March 15, 2019
16
             Discovery motions filing deadline                          April 18, 2019
17
             Discovery completion deadline                              May 20, 2019
18
             Mediation / Settlement Conference 1 deadline               June 14, 2019
19

20
     1
21   The Court ordinarily requires parties to engage in private mediation before requesting a judicial
   settlement conference, but the Court will consider waiving the private mediation prerequisite in
22 this matter if both parties agree that a judicial settlement conference is likely to be fruitful with
   regard to all remaining matters, including attorney’s fees and costs. Counsel may request that a
   judicial settlement conference be scheduled by jointly contacting chambers at (206) 370-8830.
23

     MINUTE ORDER - 1
               Case 2:17-cv-01731-TSZ Document 62 Filed 12/20/18 Page 2 of 3



 1
             Dispositive motions filing deadline 2                       June 20, 2019
 2           Deadline for filing motions related to expert
                                                                         June 27, 2019
             testimony (e.g., Daubert motions)
 3
             Motions in limine filing deadline                           August 22, 2019
 4
             Agreed pretrial order due                                   September 13, 2019
 5
             Trial briefs due                                            September 13, 2019
 6
             Proposed voir dire questions and jury instructions
 7           OR proposed findings of fact and conclusions of             September 13, 2019
             law due
 8                                                                       September 20, 2019
             Pretrial conference
                                                                         at 11:00 a.m.
 9
           These dates are set at the direction of the Court. All other dates are specified in
10 the Federal Rules of Civil Procedure or the Local Civil Rules. If any of the dates
   identified in this Order, the Federal Rules of Civil Procedure, or the Local Civil Rules fall
11 on a weekend or federal holiday, the act or event shall be performed on the next business
   day. These are firm dates that can be changed only by order of the Court, not by
12 agreement of counsel or parties. The Court will alter these dates only upon good cause
   shown: failure to complete discovery within the time allowed is not recognized as good
13 cause.

14        As required by LCR 37(a), all discovery matters are to be resolved by agreement if
   possible. Counsel are further directed to cooperate in preparing the final pretrial order in
15 the format required by LCR 16.1.

16         Notwithstanding LCR 16.1, the exhibit list shall be prepared in tabular format with
   the following columns: “Exhibit Number,” “Description,” “Admissibility Stipulated,”
17 “Authenticity Stipulated/Admissibility Disputed,” “Authenticity Disputed,” and
   “Admitted.” The latter column is for the Clerk’s convenience and shall remain blank, but
18 the parties shall indicate the status of an exhibit’s authenticity and admissibility by
   placing an “X” in the appropriate column. Duplicate documents shall not be listed twice:
19 once a party has identified an exhibit in the pretrial order, any party may use it.

20       In this case, because only defendant’s counterclaims remain pending for trial,
   defendant (“John Doe”) will present his case first, and then plaintiff Strike 3 Holdings,
21 LLC (“Strike 3”) will present its defense. John Doe’s exhibits shall be numbered

22   2
       In connection with dispositive motion practice, the parties shall brief whether either side has a
     right to jury trial as to the remaining counterclaims.
23

     MINUTE ORDER - 2
              Case 2:17-cv-01731-TSZ Document 62 Filed 12/20/18 Page 3 of 3



 1 consecutively beginning with 1; Strike 3’s exhibits shall be numbered consecutively
   beginning with the next multiple of 100 after John Doe’s last exhibit. For example, if
 2 John Doe’s last exhibit is numbered 159, then Strike 3’s exhibits shall begin with the
   number 200.
 3
          The original and one copy of the trial exhibits are to be delivered to the courtroom
 4 the morning of the trial. Each set of exhibits shall be submitted in a three-ring binder
   with appropriately numbered tabs. Each exhibit shall be clearly marked.
 5
          Counsel must be prepared to begin trial on the date scheduled, but it should be
 6 understood   that the trial might have to await the completion of other cases. Should this
   case settle, counsel shall notify Karen Dews at (206) 370-8830 as soon as possible.
 7          (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 8
            Dated this 20th day of December, 2018.
 9

10                                                   William M. McCool
                                                     Clerk
11
                                                     s/Karen Dews
12                                                   Deputy Clerk

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 3
